DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 6, 8-9, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9037125 B1 (“Kadous”) in view of US 2007/0117553 A1 (“Arnos”), US 2008/0139117 A1 (“Madine”) and US 2015/0355800 A1 (“Cronin”).
Regarding claim 1, Kadous teaches a mobile device (Abstract) comprising:
a sensor configured to detect at least one movement of the mobile device (Abstract; Figs. 1, 2);
a communicator configured to communicate with a vehicle (13:42-47);
an output interface (13:34-41); and
at least one processor (Figs. 1, 2) configured to:
control the communicator to establish a communication with the vehicle based on vehicle information received from the vehicle (7:65-8:15, 9:30-41, 15:28-36, 24:11-16),
determine a state of the mobile device based on at least one of a communication state with the vehicle and the detected at least one movement of the mobile device (2:35-59, 5:60-65, 7:65-8:56, 9:22-41, 9:61-10:3, 19:16-50),
control, based on the determined state, the mobile device to operate in a first mode of providing a notification or in a second mode of not providing the notification (11:40-54, 19:16-28, 19:29-50), and
in the second mode, control the output interface to output an audio signal (11:40-54),

control the communicator to establish Bluetooth™ communication with the vehicle (7:65-8:15, 9:30-41), and
determine that the state of the mobile device is that a user of the mobile device is driving the vehicle (7:65-8:56, 9:22-41, 9:61-10:12).
Kadous does not expressly teach the limitation, based on receiving a text message in the second mode, control the output interface to output an audio signal including content of the text message. However, Arnos teaches based on receiving a text message in a given mode, control the output interface to output an audio signal including content of the text message (Abstract). The suggestion to modify the teaching of Kadous by the teaching of Arnos is present as Kadous teaches that an audio feedback may be provided while visual feedback is prohibited (11:40-54), and Arnos teaches providing an audio feedback for a text message. Furthermore, Kadous teaches a text to speech application may be employed (15:10-27). The motivation is promoting safety. Thus, before the effective filing date of the current application, the combination of Kadous and Arnos would have rendered obvious, to one of ordinary skill in the art, the limitation, based on receiving a text message in the second mode, control the output interface to output an audio signal including content of the text message.
Kadous does not expressly teach wherein the at least one processor is further configured to based on establishing the Bluetooth communication between the mobile device and the vehicle, transmit music data to the vehicle to output the music data by using a speaker included in the vehicle. However, Madine teaches to, based on establishing the Bluetooth communication between the mobile device and the vehicle, based on establishing the Bluetooth communication between the mobile device and the vehicle, transmit music data to the vehicle to output the music data by using a speaker included in the vehicle.
Regarding claim 2, Kadous teaches wherein the state of the mobile device corresponds to whether a user of the mobile device is driving the vehicle (Abstract; 2:25-59, 9:61-10:12, 19:16-50).
Regarding claim 3, Kadous teaches wherein the sensor comprises an acceleration sensor configured to detect a vibration and gyroscopic data of the mobile device, and wherein the at least one processor is further configured to compare a pattern of the detected vibration with a pre-stored vibration pattern, compare a pattern of the detected gyroscopic data with a pre-stored rotation angle pattern, and determine the state of the mobile device based on the comparison (10:30-42; 15:66-16:6). Kadous does not explicitly teach that the gyroscopic data comprises rotation angle data. However, official notice is taken that it was well-known for gyroscopic data to comprise 
Regarding claim 6, Kadous teaches wherein the at least one processor is further configured to determine, based on the vehicle information, whether the state of the mobile device corresponds to a state in which a user of the mobile device is driving the vehicle (7:65-8:56, 9:22-41, 9:61-10:12, 24:17-18 – the processor determines the driving state after determining that a particular vehicle is present).
Regarding claim 8, Kadous teaches wherein the at least one processor is further configured to control, based on the determined state, the mobile device to perform a preset function in the first mode, and not to perform the preset function in the second mode (19:16-28).
Regarding claim 9, Kadous teaches wherein the at least one processor is further configured to automatically end the preset function based on determining that a user of the mobile device is not driving the vehicle (19:16-28).
Regarding claim 12, Kadous teaches the method comprising:
detecting at least one movement of the mobile device (Abstract; Figs. 1, 2);
establishing a Bluetooth communication with a vehicle based on vehicle information received from the vehicle (9:30-41, 15:28-36, 24:11-16);

controlling, based on the determined state, the mobile device to operate in a first mode of providing a notification or in a second mode of not providing the notification (11:40-54, 19:16-28, 19:29-50), 
in the second mode, outputting an audio signal (11:40-54), and
determining that the state of the mobile device is that a user of the mobile device is driving the vehicle (7:65-8:56, 9:22-41, 9:61-10:12).
Kadous does not expressly teach the limitation, based on receiving a text message in the second mode, outputting an audio signal including content of the text message. However, Arnos teaches based on receiving a text message in a given mode, control the output interface to output an audio signal including content of the text message (Abstract). The suggestion to modify the teaching of Kadous by the teaching of Arnos is present as Kadous teaches that an audio feedback may be provided while visual feedback is prohibited (11:40-54), and Arnos teaches providing an audio feedback for a text message. Furthermore, Kadous teaches a text to speech application may be employed (15:10-27). The motivation is promoting safety. Thus, before the effective filing date of the current application, the combination of Kadous and Arnos would have rendered obvious, to one of ordinary skill in the art, the limitation, based on receiving a text message in the second mode, outputting an audio signal including content of the text message
Kadous does not expressly teach based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle. However, Madine teaches based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle ([4]-[5]). The suggestion to modify the teaching of Kadous by the teaching of Madine is present as Kadous teaches a Bluetooth enabled mobile device and Madine teaches a Bluetooth enabled mobile device. Further suggestion is provided by Cronin, which teaches that a smart watch may be Bluetooth enabled and comprise a music app ([57], [63]), while Kadous teaches a smart watch (2:36). The motivation is to provide music functionality for a user. Thus, before the effective filing date of the current application, the combination of Kadous, Madine, and Cronin would have rendered obvious, to one of ordinary skill in the art, the limitation of based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle.
Regarding claim 13, Kadous teaches wherein the state of the mobile device corresponds to whether a user of the mobile device is driving the vehicle (Abstract; 2:25-59, 9:4-8, 19:16-50, 25:64-26:20).
Regarding claim 14, Kadous teaches establishing Bluetooth™ communication with the vehicle (7:65-8:15, 9:30-41); and

Regarding claim 16, Kadous teaches determining, based on the vehicle information, whether the state of the mobile device corresponds to a state in which a user of the mobile device is driving the vehicle (7:65-8:56, 9:22-41, 9:61-10:12, 24:17-18 – the processor determines the driving state after determining that a particular vehicle is present).
Regarding claim 18, Kadous teaches non-transitory computer-readable recording medium having recorded thereon a program, executed by a processor, for performing a method of controlling a mobile device (33:10-67; Fig. 2), the method comprising:
detecting at least one movement of the mobile device (Abstract; Figs. 1, 2);
establishing a Bluetooth communication with a vehicle based on vehicle information received from the vehicle (9:30-41, 13:42-47, 15:28-36, 24:11-16);
determining a state of the mobile device based on at least one of a communication state with the vehicle and the detected at least one movement of the mobile device (2:35-59, 5:60-65, 7:65-8:56, 9:22-41, 9:61-10:3, 19:16-50);
controlling, based on the determined state, the mobile device to operate in a first mode of providing a notification or in a second mode of not providing the notification (11:40-54, 19:16-28, 19:29-50), and
in the second mode, outputting an audio signal (11:40-54), and
determining that the state of the mobile device is that a user of the mobile device is driving the vehicle (7:65-8:56, 9:22-41, 9:61-10:12).
Kadous does not expressly teach the limitation, based on receiving a text message in the second mode, outputting an audio signal including content of the text message. However, Arnos teaches based on receiving a text message in a given mode, control the output interface to output an audio signal including content of the text message (Abstract). The suggestion to modify the teaching of Kadous by the teaching of Arnos is present as Kadous teaches that an audio feedback may be provided while visual feedback is prohibited (11:40-54), and Arnos teaches providing an audio feedback for a text message. Furthermore, Kadous teaches a text to speech application may be employed (15:10-27). The motivation is promoting safety. Thus, before the effective filing date of the current application, the combination of Kadous and Arnos would have rendered obvious, to one of ordinary skill in the art, the limitation, based on receiving a text message in the second mode, outputting an audio signal including content of the text message.
Kadous does not expressly teach based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle. However, Madine teaches based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle ([4]-[5]). The suggestion to modify the teaching of Kadous by the teaching of Madine is present as Kadous teaches a Bluetooth enabled mobile device and Madine teaches a Bluetooth enabled mobile device. Further suggestion is provided by Cronin, which teaches that a smart watch may be Bluetooth enabled and comprise a music app ([57], [63]), while Kadous teaches a based on establishing the Bluetooth communication between the mobile device and the vehicle, transmitting music data to the vehicle to output the music data by using a speaker included in the vehicle.
Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9037125 B1 (“Kadous”) in view of US 2007/0117553 A1 (“Arnos”), US 2008/0139117 A1 (“Madine”) and US 2015/0355800 A1 (“Cronin”) as applied to claims 6, 8, and 12, respectively, above, and further in view of official notice.
Regarding claim 7, Kadous does not expressly teach that the vehicle information comprises a vehicle information number. However, there are two ways in which one of ordinary skill in the art would recognize that using a vehicle information number is obvious. First, it is well-known that a Bluetooth identifier comprises a number, typically a 12 digit hexadecimal number. Furthermore, Kadous explains that the Bluetooth identifier may be associated with the vehicle (9:30-41). In other words, this indicates that the Bluetooth identifier may serve as the vehicle information number. Second, Kadous teaches that signal data may have an identifier of a transportation vehicle (24:11-16). Official notice is taken that it was well known to use a number as an identifier. These elements were known in the prior art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, each element merely performing the same function as it did separately, with the combination yielding predictable results to one of ordinary skill in the art.
Regarding claim 10, Kadous teaches wherein the at least one processor is further configured to based on determining that a user of the mobile device is not driving the vehicle, provide a user interface (7:32-50; 19:16-28). Kadous does not expressly teach a user interface for selecting whether to end the preset function, and end the preset function based on a user input. However, official notice is taken that it was well known in the art to provide a user interface for deactivating an interface or turning off a screen. The motivation is to give the user control over this function.
Regarding claim 17, Kadous does not expressly teach that the vehicle information comprises a vehicle information number. However, there are two ways in which one of ordinary skill in the art would recognize that using a vehicle information number is obvious. First, it is well-known that a Bluetooth identifier comprises a number, typically a 12 digit hexadecimal number. Furthermore, Kadous explains that the Bluetooth identifier may be associated with the vehicle (9:30-41). In other words, this indicates that the Bluetooth identifier may serve as the vehicle information number. Second, Kadous teaches that signal data may have an identifier of a transportation vehicle (24:11-16). Official notice is taken that it was well known to use a number as an identifier. These elements were known in the prior art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, each element merely performing the same function as it did separately, with the combination yielding predictable results to one of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 9037125 B1 (“Kadous”) in view of US 2007/0117553 A1 (“Arnos”), US 2008/0139117 A1 (“Madine”) and US 2015/0355800 A1 (“Cronin”) as applied to claim 1 above, and US 2013/0191397 A1 (“Avadhanam” et al.) and US 2016/0234375 A1 (“Jones” et al.). Note that the citation of Jones is supported by its provisional application and thus has the effective prior art date thereof.
Regarding claim 11, Kadous teaches at least one processor (Fig. 2) but does not explicitly teach wherein, when the vehicle information relates to a public transportation vehicle, the at least one processor is further configured to determine that the state of the mobile device does not correspond to a state in which the user of the mobile device is driving the vehicle. However, Avadhanam teaches that vehicle information may be used to determine that the vehicle is a public transportation vehicle ([34]). Furthermore, Jones teaches when the vehicle information relates to a public transportation vehicle that a control unit (via software, indicating at least one processor) is further configured to determine that the state of the mobile device does not correspond to the state in which the user of the mobile device is driving the vehicle ([21]). The suggestion and motivation to modify the combination of Kadous, Arnos, Madine, and Cronin by the teachings of Avadhanam and Jones is present as Kadous teaches that its device may be used on a bus (3:56-67), and both Kadous and Jones teach determining that a user is not driving. Therefore the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Claims 19-20 are rejectedUS 9037125 B1 (“Kadous”) in view of US 2007/0117553 A1 (“Arnos”), US 2008/0139117 A1 (“Madine”) and US 2015/0355800 A1 (“Cronin”) as applied to claims 1 and 12, respectively, above, and further in view of US 2002/0177928 A1 (“Moriguchi”).
Regarding claim 19, Kadous does not expressly teach wherein the at least one processor is further configured to, based on receiving an incoming call in the second mode, send a text message in an automatic answering mode. However, Moriguchi teaches to, based on receiving an incoming call in a second mode, send a text message in an automatic answering mode (Abstract; [86]). The suggestion to modify the teaching of Kadous by the teaching of Moriguchi is present as both Kadous and Moriguchi teach a safe driving mode where certain features are disabled. The motivation is to increase safety by reducing the need to answer a phone call while driving. Thus, before the effective filing date of the current application, the combination of Kadous, Arnos, Madine, Cronin, and Moriguchi would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the at least one processor is further configured to, based on receiving an incoming call in the second mode, send a text message in an automatic answering mode.
Regarding claim 20, Kadous does not expressly teach based on receiving an incoming call in the second mode, sending a text message in an automatic answering mode. However, Moriguchi teaches, based on receiving an incoming call in a second mode, sending a text message in an automatic answering mode (Abstract; [86]). The suggestion to modify the teaching of Kadous by the teaching of Moriguchi is present as both Kadous and Moriguchi teach a safe driving mode where certain features are disabled. The motivation is to increase safety by reducing the need to answer a phone call while driving. Thus, before the effective filing date of the current application, the combination of Kadous, Arnos, Madine, Cronin, and Moriguchi would have rendered obvious, to one of ordinary skill in the art, the limitation of, based on receiving an incoming call in the second mode, sending a text message in an automatic answering mode.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692